December 3, 2008 United States Securities and Exchange Commission Washington, D.C. 20549 Attn: Barbara C. Jacobs Assistant Director Re: Hotel Outsource Management International, Inc. Amendment No. 3 to Registration Statement on Form S-1 Filed November 24, 2008 File No. 000-153677 Dear Ms. Jacobs: We are in receipt of your letter dated December 2, 2008 and wish to respond as follows: Risk Factors, Page 18 1. We have clarified that the estimated cost of $20,000 - $30,000 includes the testing of the effectiveness of disclosure controls and procedures and internal controls over financial reporting, and that we can not estimate the costs of remediating any future material weaknesses until such weaknesses are discovered. Directors and Executive Officers, Page 40 2. We have revised disclosure to indicate that Mr. Cohen currently serves as a director. Financial Statements 3. The consolidated statement of cash flows for the period ended September 30, 2007 on Page F-6 has been revised to include the same amounts disclosed in our November 17, 2008 filing. United States Securities and Exchange Commission December 3, 2008 Page Exhibit 5.1 Opinion of Schonfeld & Weinstein, L.L.P. 4. Schonfeld & Weinstein's legal opinion has been amended and no longer assumes facts that are easily ascertainable. Thank you for your attention to this matter. Very truly yours, /s/ Andrea I. Weinstein Andrea I.
